DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “position data gathering unit” and “processing unit” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.  
101 Analysis – Step 1
 	Claim 1 is directed to a measuring arrangement for measuring a three dimensional location and orientation of a center axis of a first axle in relation to the center axis of a second axle (i.e., machine) and claim 20 is directed to a method for measuring a three dimensional location and orientation of the center axis of a first axle in relation to the center axis of a second axle method (i.e., process).  Therefore, claims 1 and 20 is within at least one of the four statutory categories.  
101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.  Independent claims 1 and 20 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  
 	Claim 1 recites: 
 	“a measuring arrangement for measuring a three dimensional location and orientation of the center axis of a first axle in relation to the center axis of a second axle, wherein the measuring arrangement comprises:
 	a positioning arrangement, the positioning arrangement comprising
 	at least one locator, at least one first spot to be located, at least one second spot to be located, and a position data gathering unit for gathering a first set of at least three different position data measurements of each of the at least one first spot to be located, the different position data measurements taken in different rotation angles around the first axle, and a second set of at least three different position data measurements of each of the at least one second spot to be located, the different position data measurements taken in different rotation angles around the second axle; and 
 	a processing unit for receiving as an input the first set of position data measurements and the second set of position data measurements, and
 	determining, based on the received input data, the three dimensional location and orientation of the center axis of the first axle with respect to the center axis of the second axle.”
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  The claimed “locator”, “position data gathering unit” and “processing unit” are being collectively interpreted to be equivalent in function to the human mind.  For example, “the locator” and “a processing unit for receiving as an input the first set of position data measurements and the second set of position data measurements, and
 determining, based on the received input data, the three dimensional location and orientation of the center axis of the first axle with respect to the center axis of the second axle.” in the context of this claim encompasses that an equivalent human operator may manually observe the different spots and record the at least three different position measurements and determine the three dimensional location and orientation of the center axis of the first axle with respect to the center axis of the second axle by writing it out on paper.  Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”   
 	In the present case, the additional limitations beyond the above-noted abstract idea are as follows: “a processing unit for receiving as an input the first set of position data measurements and the second set of position data measurements, and
 determining, based on the received input data, the three dimensional location and orientation of the center axis of the first axle with respect to the center axis of the second axle.”  
 	For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.   
 	Regarding the additional limitations of using a processing unit to receive an input for a first set of position data measurements and the second set of position data measurements and further determining, based on the received input data, the three dimensional location and orientation of the center axis of the first axle with respect to the center axis of the second axle, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05).  In particular, the processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receive the position data and determining the three dimensional location such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
 	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
 	101 Analysis – Step 2B 
 	Regarding Step 2B of the 2019 PEG, representative independents claims 1 and 20 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to a processor to perform the three dimensional location and orientation about an axle to nothing more than mere instructions to apply the exception using a generic computer component.  Generally applying an exception using a generic computer component cannot provide an inventive concept.  Hence, the claim is not patent eligible. 
 	Dependent claims 2 - 19 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as discussed above.  Therefore, dependent claims 2 - 19 are not patent eligible under the same rationale as provided for in the rejection of claims 1 and 20. 
 	Therefore, claims 1 – 20 are ineligible under 35 USC §101.  

Allowable Subject Matter
Claims 1 - 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Seki et al. (Pub. No.: US 2015/0330060 A1).  Seki teaches a calibration system for an excavator having a boom, an arm and working tool.  A current position computation unit is configured to compute a current position of a working point of the working tool; a calibration device configured to calibrate parameters based on parameters indicating dimensions and rotation angles of the boom, the arm, and the working tool; an external measurement device that measures a position of the working point; and an inclination information detection device that detects inclination information of the excavator in an anteroposterior direction. The calibration device corrects positions of the working point measured by the external measurement device, based on the inclination information of the excavator in the anteroposterior direction, and computes calibrated values of the parameters based on coordinates of the working point at corrected positions.  Lastly, positions are determined on two different planes that intersects where multiple points are determined within the planes.  
In regards to claim 1, Seki taken either individually or in combination with other prior art fails to teach or render obvious a measuring arrangement for measuring a three dimensional location and orientation of the center axis of a first axle in relation to the center axis of a second axle, wherein the measuring arrangement comprises: at least one locator:, at least one first spot to be located:, at least one second spot to be located, and a position data gathering unit for gathering a first set of at least three different position data measurements of each of the at least one first spot to be located, the different position data measurements taken in different rotation angles around the first axle, and a second set of at least three different position data measurements of each of the at least one second spot to be located, the different position data measurements taken in different rotation angles around the second axle.

In regards to claim 20, Seki taken either individually or in combination with other prior art fails to teach or render obvious a method for measuring a three dimensional location and
orientation of the center axis of a first axle in relation to the center axis of a second axle, the method comprising: attaching at least one first spot to be located by at least one locator and to be rotatable around the first axle; attaching at least one second spot to be located by at least one locator and to be rotatable around the second axle; measuring by the at least one locator a first set of at least three different position data measurements of each of the at least one first spot, the different position data measurements taken in different rotation angles around the first axle; measuring by the at least one locator a second set of at least three different position data measurements of each of the at least one second spot, the different position data measurements taken in different rotation angles around the second axle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663